COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:              01-11-00258-CR
Style:                     Jeremy Thomas v. The State of Texas
Date motion filed*:        March 5, 2015
Type of motion:            State’s Third Motion for Extension of Time to File Appellate Brief
Party filing motion:       Appellee
Document to be filed:      Appellee’s brief

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                     December 12, 2014
       Number of extensions granted:              2        Current Due date: March 4, 2015
       Date Requested:                        March 31, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due:
                      No further extensions of time will be granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Given the notice from the Clerk of Court on 2/5/15 granting appellee’s second motion
          for an extension advised appellee that no further extensions would be granted, we
          DENY appellee’s third motion for a 4-week extension of time to file appellee’s
          brief. If the appellee’s brief is not filed within 7 days from the date of this order, the
          case may be considered on the appellant’s brief only. See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: March 19, 2015

November 7, 2008 Revision